DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected, without traverse, the species “multiple myeloma” as the stem cell disorder in the reply filed on 6/15/2021.
For prior art consideration, claims 119-121, 124, 126, 131, and 133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 116, 128, 130, 134-138, 145-147, and 151-153 have been examined on the merits.

Priority
The instant application is a continuation of Application No. 15/834017, filed on 12/06/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2018, 3/28/2019, 5/03/2019, 7/26/2019, and 6/22/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All references have been fully considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."
Required response - Applicant must provide such statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 116, 128, 130, 134-138, 145-147, and 151-153 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for all amounts of Gro-[Symbol font/0x62] T and plerixafor to treat any stem cell disorder. The specification does not fully enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But MPEP § 2164.04 also states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
The nature of the invention is a method of treating a stem cell disorder in a human patient by infusing into the patient a therapeutically effective amount of mobilized hematopoietic stem cells or progeny thereof. The hematopoietic stem cells or progeny thereof are previously mobilized by administering intravenously Gro-[Symbol font/0x62] T and administering subcutaneously plerixafor or a pharmaceutically acceptable salt thereof to a human donor (who is optionally the same as the human patient being infused). In some embodiments, the stem cell disorder is required to be a hemoglobinopathy disorder, a myelodysplastic disorder, a congenital or acquired immunodeficiency disorder, a metabolic disorder, a cancer, or an autoimmune disorder. 
The state of the prior art is that transplantation of mobilized hematopoietic stem cells is conventionally used for treating patients with hematological malignancies as substantiated by Mohty et al. (Bone Marrow Transplantation 2014, Vol. 49, pages 865-872) and Hoggatt et al. (In Methods in Molecular Biology, Vol. 904, Kolonin et al., Eds.; Springer Science+Business Media, LLC: New York, 2012; pages 49-67). According to Hoggatt et al., the hematopoietic stem cell being transplanted are acquired from the peripheral blood of donors treated with mobilizing agents like granulocyte-colony  (Abstract and section 1, p. 49). Among the alternative novel agents for hematopoietic mobilization are: (i) the CXCR4 antagonist AMD3100 (also known as plerixafor), which mobilizes hematopoietic stem and progenitor cells by disrupting the CXCR4/SDF-1[Symbol font/0x61] axis and has been approved by FDA for use in patients with Non-Hodgkin’s lymphoma and multiple myeloma (section 3.1, p. 51); and (ii) the CXCR2 agonist GRO[Symbol font/0x62][Symbol font/0x44]4, which is a truncated GRO[Symbol font/0x62] that mobilizes hematopoietic stem cells having enhanced engraftment and long-term populating abilities (section 3.2, p. 52). Compared to administering 5 mg/kg of AMD3100 alone on mice, administering 5 mg/kg of AMD3100 and 2.5 mg/kg of GRO[Symbol font/0x62][Symbol font/0x44]4 either simultaneously or in staggered times results in significantly greater cell mobilization as indicated by higher CFU-GM per ml of collected peripheral blood (Figure 1, p. 55).
Applicant has provided working examples to study the effect of administering 1 mg/kg of AMD3100 (plerixafor) alone or in combination with Gro-[Symbol font/0x62] T at different amounts (50 [Symbol font/0x6D]g/kg, 150 [Symbol font/0x6D]g/kg, 450 [Symbol font/0x6D]g/kg, or 1.2 mg/kg for intravenous administration; 45 [Symbol font/0x6D]g/kg, 450 [Symbol font/0x6D]g/kg, 1.2 mg/kg, or 3.6 mg/kg for subcutaneous administration). Blood was collected immediately prior to and 0.5, 1, 2, 4, and 24 hours after treatment to quantify the number of hematopoietic stem and progenitor cells (Example 1, p. 207 of Specification). Data show that the combination treatment significantly enhances mobilization of hematopoietic stem cells in nonhuman primates compared to those administered with AMD3100 alone (Figure 1-13). No experiments were performed that 
The claims have been deemed to be broader than what is enabled by the disclosure. Claim 116 recites use of Gro-[Symbol font/0x62] T and plerixafor without defining the dosages that would be necessary to achieve the intended effect. Only certain amounts have been demonstrated by the Applicant to successfully mobilize hematopoietic stem and progenitor cells. There is no data showing that other amounts of Gro-[Symbol font/0x62] T and plerixafor also effectively promote hematopoietic stem and progenitor cell mobilization. Furthermore, claim 116 is directed to treatment of any human patient (see rejection below under 35 USC 112(b) regarding interpretation of the term “a human patient”). And even if the human patient is properly defined as a human having a stem cell disorder, there is no evidence showing that mobilization of hematopoietic stem and progenitor cells can effectively treat stem cell disorders other than hematological malignancies like multiple myeloma. 
MPEP § 2164.02 states that “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”. Given the lack of prior art and inadequate working examples, claiming the use of all concentrations is not enabling because one cannot, following the guidance presented therein, practice the claimed method without making a substantial inventive contribution of proving that other dosages would necessarily mobilize hematopoietic stem and progenitor cell that would help treat all types of stem cell 
Hence, the claims are not commensurate in scope with the disclosure.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 116, 128, 130, 134-138, 145-147, and 151-153 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 116 and 145-146 recites “hematopoietic stem cells or progeny thereof”. Applicant did not provide a definition for the term “progeny”. The broadest reasonable interpretation is any cell that descended from hematopoietic stem cell line. Thus, the term is considered to encompass not only the myeloid progenitor and lymphoid progenitor cells but also differentiated cells such as megakaryocytes, erythrocytes, neutrophils, basophils, eosinophils, monocytes, natural killer cells, T lymphocytes, and B lymphocytes. It should be noted that “hematopoietic progenitor cells” is the term typically used to refer to precursor cells capable of differentiating into cell types of the hematopoietic system. If Applicant meant to only include such precursor cells, it is recommended that “progeny thereof” be replaced with “hematopoietic progenitor cells”
optionally the same as the human patient being infused with the cells.
The preamble in claim 116 describes the claimed invention as a method of treating a stem cell disorder in “a human patient”. Since the active step of infusing the cells is broadly recited as being performed on “the patient” (i.e., the patient is not defined as having a stem cell disorder), it is unclear what patient population is being treated. For prior art consideration, the patient is interpreted as any human including a healthy human or human without a stem cell disorder.
	Claim 116 is indefinite because the order of the infusing step and two administering steps is vague. In the interest of compact prosecution, the step of infusing hematopoietic stem or progenitor cells into the patient is being interpreted as being carried out after both administering steps, wherein the step of intravenously administering Gro-[Symbol font/0x62] T can be executed before or after the step of subcutaneously administering plerixafor or a pharmaceutically acceptable salt thereof.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 138 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 138 depends on claim 151, which is subsequent to claim 138. According to MPEP 608.01(n) section (III), one of the 2 prongs for proper dependency is that a dependent claim must refer to “a claim previously set forth”. Thus if a dependent claim refers to a subsequent claim, it must be rejected for failing to comply with the requirements of USC 112(d). 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 116, 128, 130, 134-136, and 145-146 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger et al. (Pub. No. US 2010/0178271 A1) in view of Suarez-Alvarez et al. (“Mobilization and Homing of Hematopoietic Stem Cells” in Advances in Experimental Medicine and Biology, Vol. 741, Lopez-Larrea et al., Eds.; Springer Science+Business Media, LLC: New York, 2013; pages 152-167).
Bridger et al. discloses a method of treating animal subjects like human subjects to increase the number of stem cells and/or progenitor cells, which can later be harvested and transplanted (par. [0020]). The term “stem cells” refers to less differentiated forms of progenitor cells that are typically positive for CD34 like CD34+ 
To elevate the number of circulating stem cells and/or progenitor cells in a subject, Bridger et al. teaches administering to said subject an effective amount of a combination comprising at least one CXCR4 receptor inhibitor, at least one CXCR2 agonist, and G-CSF (par. [0021]). Applicable CXCR4 inhibitors include AMD3100 (par. [0039]). Examples of CXCR2 agonists include GRO[Symbol font/0x62] and modified forms thereof like truncated forms of GRO[Symbol font/0x62] (par. [0036]-[0037]). In one specific embodiment, AMD3100, GRO[Symbol font/0x62], and G-CSF are administered to mobilize stem and/or progenitor cells (par. [0021]).
The at least one CXCR4 receptor inhibitor, at least one CXCR2 agonist, and G-CSF can be administered together or separately, simultaneously or at staggered times, through the same or different routes (par. [0075]). Preferably, the compounds are administered via injection such as by intravenous, subcutaneous, or intraperitoneal injection (par. [0072]). The formulation and route of administration will depend on the subject, nature of condition being treated in the subject, and the judgement of the attending practitioner. Optimization of the administration regimen for a particular subject is well within one with ordinary skill in the art (par. [0074]-[0075]).
In one embodiment, the administered compounds mobilize stem and/or progenitor cells from the bone marrow into the circulation such that said cells can be 
Example 1 involves subcutaneously administering mice with G-CSF at a dose of 50 g/kg for 4 days followed by GRO[Symbol font/0x62] at a dose of 2.5 mg/kg simultaneously with AMD3100 at a dose of 5.0 mg/kg, harvesting peripheral blood after 15 minutes (par. [0083]). Results show that the combination of  GRO[Symbol font/0x62] and AMD3100 mobilized hematopoietic stem and progenitor cells (HSPC) significantly more than using G-CSF alone, GRO[Symbol font/0x62] alone, and AMD3100 alone in regular mice and anemia model mice. Mobilization was even greater when mice were also treated with G-CSF. Transplantation of the mobilized cells demonstrated durable engraftment. These studies indicate effective and rapid cell mobilization regimens for potential application in patients who respond poorly to G-CSF or when large quantities of  HSPC are required (par. [0087]).
The method of Bridger et al. is comparable to the instant application’s method for the following reasons:
Regarding claim 116: administering at least one CXCR2 agonist GRO[Symbol font/0x62] and at least one CXCR4 inhibitor to an animal subject such as a human subject, thereby mobilizing hematopoietic stem and progenitor cells (HSPC) is analogous to the step “administering to a human donor (i) Gro-[Symbol font/0x62] T… and (ii) plerixafor or a pharmaceutically acceptable salt thereof”. As set forth above (see rejection under U.S.C. 112(b) above), the term “human donor” is interpreted as being optionally the same as the human patient being infused with the cells. Bridger et al. teaches that suitable CXCR2 agonists et al. (last four paragraphs, p. 165). 
Harvesting the mobilized HSPC and transplanting the harvested HSPC to the animal subject, wherein intravenous infusion is one known way of transplanting stem cells (par. [0006]), are equivalent to the step “infusing into the patient a therapeutically effective amount of hematopoietic stem cells or progeny thereof mobilized by a method”. The infusing step is interpreted by the Office as being performed after both administering steps, wherein the administering steps have no particular order between them as set forth above (see rejection under U.S.C. 112(b) above).
The subcutaneous administration of the mobilizing compounds including AMD3100 used in Example 1 meets the limitation “wherein the plerixafor or pharmaceutically acceptable salt thereof is administered subcutaneously to the donor”. Even though this particular working example does not involve “Gro-[Symbol font/0x62] T is administered intravenously to the donor”, Bridger et al. teaches that the compounds can be administered separately through different routes such as by intravenous injection and subcutaneous injection. A person with ordinary skill in the art before the effective filing date of the claimed invention would have modified the example’s administration regimen by administering the truncated GRO[Symbol font/0x62] intravenously instead of administering it subcutaneously with reasonable expectation that it would enhance mobilization of hematopoietic stem and progenitor cells. Obviousness is based on the rationale that simple substitution of one known element for another would obtain predictable KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
The preamble recites “method treating a stem cell disorder in a human patient”, wherein “multiple myeloma” is the elected species. However, the preamble merely states the intended use of the invention, rather than provide any distinct definition of the any of the claimed invention’s limitations. It is the body of the claim that fully and intrinsically sets forth all limitations of the claimed invention, such as the steps of a method. See MPEP § 2111.02. In this case, the patient being treated is interpreted to encompass any human patient because the claim does not require that the patient is afflicted with the elected stem cell disorder, “multiple myeloma”. 
Regardless, Bridger et al. teaches that the disclosed method can be utilized in the treatment of a hematopoietic or myeloid malignancy like myeloma (claims 8-9). This is supported by Suarez-Alvarez et al. as it teaches that AMD3100 is useful for treatment of multiple myeloma. AMD3100, which inhibits CXCR4—SDF-1 binding and mobilizes CD34+ cells into the peripheral blood, has been approved by FDA to enhance stem cell mobilization for autologous transplant in patients with multiple myeloma (last paragraph, p. 165). On the other hand, GRO[Symbol font/0x62] T mobilizes hematopoietic stem cells into the peripheral blood via upregulation of plasma pro-MMP-9 which favors MMP-9 activation (third paragraph, p. 166). Hematopoietic stem cell mobilization by AMD3100 and truncated GRO[Symbol font/0x62] is therefore known in the art to facilitate treatment of multiple myeloma.
Hence, claim 116 is obvious over Bridger et al. in view of Suarez-Alvarez et al..
Regarding claim 128: performing the disclosed method to treat a hematopoietic or myeloid malignancy like multiple myeloma satisfies “the stem cell disorder is a cancer 
Regarding claim 130: treatment of multiple myeloma fulfills “the cancer is acute myeloid leukemia, acute lymphoid leukemia, chronic myeloid leukemia, chronic lymphoid leukemia, multiple myeloma, diffuse large B-cell lymphoma, or non-Hodgkin's lymphoma”, wherein “multiple myeloma” is the elected species.
Regarding claim 134: autologous transplantation of the harvested mobilized HSPC corresponds to “the hematopoietic stem cells are autologous with respect to the patient”.
Regarding claim 135: allogeneic transplantation of the harvested mobilized HSPC is the same as “the hematopoietic stem cells are allogeneic with respect to the patient”.
Regarding claim 136: the embodiment of transplanting the harvested mobilized HSPC back to the donor necessarily means that said HSPC are HLA-matched with respect to the patient, thereby meeting the limitation “the hematopoietic stem cells are HLA-matched with respect to the patient”.
Regarding claim 145: harvesting the HSPC that mobilized into peripheral blood of the animal subject such as via apheresis (par. [0078]-[0080]) is equivalent to “further comprising isolating the hematopoietic stem cells or progeny thereof by drawing peripheral blood from the donor”.
Regarding claim 146: collecting the mobilized cells from the donor through apheresis is the same as “further comprising using apheresis to collect the hematopoietic stem cells or progeny thereof from the donor”.

Claims 116, 128, 130, 134-137, 145-146, and 151 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger et al. (Pub. No. US 2010/0178271 A1) in view of Suarez-Alvarez et al. (“Mobilization and Homing of Hematopoietic Stem Cells” in Advances in Experimental Medicine and Biology, Vol. 741, Lopez-Larrea et al., Eds.; Springer Science+Business Media, LLC: New York, 2013; pages 152-167) and Hoggatt et al. (Pub. No. WO 2017/147610 A1).
Bridger et al. and Suarez-Alvarez et al. teachings are set forth above and applied herein. These prior art render claims 116, 128, 130, 134-136, and 145-146 obvious.
The modified method is similar to the claims below:
Regarding claim 137: the hematopoietic stem cells in the method of claim 116 are further defined as having been “genetically modified”.
Bridger et al. and Suarez-Alvarez et al. are different from the instant claim in that the HSPC are not taught to be genetically modified.
Hoggatt et al., however, provides highly engraftable hematopoietic stem cells (heHSC) that can be transplanted to treat a stem cell disorder (lines 11-14, p. 3) including hematological malignancies like multiple myeloma in a human or animal subject (lines 3-10 and 24, p. 32). The heHSC can be non-native or non-naturally occurring cells such as cells possessing one or more genotypic characteristics not present in native or naturally occurring hematopoietic stem cells (lines 6-8, p. 4). In some embodiments, the isolated heHSC are genetically modified to express an exogenous polynucleotide or to shut off expression of an endogenous polynucleotide (lines 3-13, p. 5; lines 14-21 and 29-34, p. 10). Given that Hoggatt et al. is directed to et al., a person with ordinary skill in the art would have further altered the modified method by applying the known technique of genetic modification on the HSPC such as by shutting off expression of an endogenous polynucleotide and predict that such alteration would lead to removal of an unwanted characteristic. Applying a known technique to a known method ready for improvement yields predictable results. See MPEP § 2143(D) and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
  	Claim 116 is thus obvious over Bridger et al. in view of Suarez-Alvarez et al. and Hoggatt et al..
Regarding claim 151: the hematopoietic stem cells in the method of claim 137 are further required to “disrupt an endogenous gene”, which is satisfied by Hoggatt et al.’s teaching of genetically shutting off expression of an endogenous polynucleotide.

Claims 116, 128, 130, 134-136, and 145-147 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger et al. (Pub. No. US 2010/0178271 A1) in view of Suarez-Alvarez et al. (“Mobilization and Homing of Hematopoietic Stem Cells” in Advances in Experimental Medicine and Biology, Vol. 741, Lopez-Larrea et al., Eds.; Springer Science+Business Media, LLC: New York, 2013; pages 152-167) and King et al. (The Journal of Immunology 2000, Vol. 164, pages 3774-3782).
The teachings of Bridger et al. and Suarez-Alvarez et al. are described previously and applied herein. Bridger et al. and Suarez-Alvarez et al. are found to render claims 116, 128, 130, 134-136, and 145-146 obvious.

Regarding claim 147: the Gro-[Symbol font/0x62] T is additionally specified to have a purity of at least about 95% relative to the deamidated versions of these peptides”.
What differentiates Bridger et al. and Suarez-Alvarez et al. from the instant claim is that the purity of Gro-[Symbol font/0x62] T is not disclosed. 
Nevertheless, King et al. teaches a preparation method of creating recombinant Gro-[Symbol font/0x62] T, expressing said recombinant protein in E. coli, purifying the expressed recombinant protein using affinity and RP-HPLC columns, and performing N-terminal amino acid sequencing and MALD-MS analysis to confirm homogeneity of the chemokine isoform (“Preparation of recombinant proteins” in Materials and Methods, p. 3775). A person with ordinary skill in the art would have found the claimed Gro-[Symbol font/0x62] T purity of at least about 95% given that protein purification and characterization techniques are known in the art as shown by King et al. especially since the prior art teaches confirming homogeneity of the chemokine isoform. The optimum purity of Gro-[Symbol font/0x62] T can be characterized as routine optimization and experimentation. See MPEP 2144.05 (II)B. Differences in concentration generally do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Accordingly, claim 147 is obvious over Bridger et al. in view of Suarez-Alvarez et al. and King et al..

Claims 116, 128, 130, 134-136, 145-146, and 152-153 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger et al. (Pub. No. US 2010/0178271 A1) in view of Suarez-Alvarez et al. (“Mobilization and Homing of Hematopoietic Stem Cells” in Advances in Experimental Medicine and Biology, Vol. 741, Lopez-Larrea et al., Eds.; Springer Science+Business Media, LLC: New York, 2013; pages 152-167) and Hoggatt et al. (“Hematopoietic Stem Cell Mobilization with Agents Other than G-CSF” in Methods in Molecular Biology, Vol. 904, Kolonin et al., Eds.; Springer Science+Business Media, LLC: New York, 2012; pages 49-67).
Bridger et al. and Suarez-Alvarez et al. teachings are set forth above and applied herein. These prior art render claims 116, 128, 130, 134-136, and 145-146 obvious.
The modified method is analogous to the claims below:
Regarding claim 152: the Gro-[Symbol font/0x62] T is further specified to be administered “between 30-180 minutes” after the administration of plerixafor or the pharmaceutically acceptable salt thereof.
Neither cited prior art teaches the limitation of these claims. Bridger et al. only teaches an embodiment wherein the compounds are administered at staggered times.
Despite this, Hoggatt et al. teaches dosing and kinetics of administering GRO[Symbol font/0x62][Symbol font/0x44]4 (i.e., truncated Gro-[Symbol font/0x62]) and AMD3100. Evaluation of the combination treatment indicates that peak mobilization for the former is 15 minutes post administration, while the peak for the latter is 60 minutes. Thus, Hoggatt et al. teaches administering GRO[Symbol font/0x62][Symbol font/0x44]4 45 minutes after administering AMD3100, followed by collecting blood 15 minutes later in order to achieve maximum mobilization of the combination treatment (section 4.2, p. 53). A person with ordinary skill in the art would have therefore further changed the 
Regarding claim 153: the administration of Gro-[Symbol font/0x62] T is further limited to “about 60 minutes” after the administration of plerixafor or the pharmaceutically acceptable salt thereof. Applicant defines the term “about” as referring to “a value that is within 10% above or below the value being described” (lines 17-18, p. 71), so the claimed time interval encompasses carrying out the GRO[Symbol font/0x62][Symbol font/0x44]4 administration after 54-66 minutes.
Hoggatt et al. only explicitly teaches administering GRO[Symbol font/0x62][Symbol font/0x44]4 45 minutes post-administration of AMD3100. 
Nevertheless, it would have been obvious to try administering GRO[Symbol font/0x62][Symbol font/0x44]4 after 60 minutes of administering AMD3100 since the peak mobilization of AMD3100 is 60 minutes. The rationale supporting obviousness is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP § 2143(E).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 116, 128, 130, 134-138, 145-147, and 151-153 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 168, 173-174, 176-178, 180, 184-199 of co-pending Application No. 16/352578.
The co-pending application is drawn to a method of performing an allogeneic hematopoietic stem cell transplant in a patient in need thereof. The method comprises infusing into the patient a therapeutically effective amount of allogeneic hematopoietic stem cells, wherein the hematopoietic stem cells were mobilized from bone marrow of a human donor into peripheral blood of the human donor by a method comprising administering to the donor (i) Gro-[Symbol font/0x62] T and (ii) plerixafor or a pharmaceutically acceptable salt thereof. In some embodiments, the Gro-[Symbol font/0x62] T is administered intravenously to the donor and the plerixafor or a pharmaceutically acceptable salt thereof is administered subcutaneously to the donor.
Although the claims of the co-pending application do not recite that the disclosed method is directed to treating a stem cell disorder, it should be noted that the claims of the instant application do not specify the patient population being treated. As set forth above (see rejection under 35 U.S.C. 112), the “patient” is being interpreted to encompass any human including a healthy human. Thus, the disclosed method reads on the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 116, 128, 130, 134-138, 145-147, and 151-153 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,058,573 in view of Bridger et al. (Pub. No. US 2010/0178271 A1). 
U.S. 10,058,573 discloses a method of mobilizing hematopoietic stem cells from the bone marrow of a human donor into peripheral blood comprising administering intravenously to the donor about 150 [Symbol font/0x6D]g/kg of Gro-[Symbol font/0x62] T and administering subcutaneously 240 [Symbol font/0x6D]g/kg of plerixafor or a pharmaceutically acceptable salt thereof to the donor. Although the claims at issue are not identical, using mobilized stem cells for transplantation in order to treat a disorder is known in the art. For example, Bridger et al. teaches treating hematopoietic malignancies by administering at least one CXCR4 inhibitor like AMD3100, at least one CXCR2 agonist like truncated Gro-[Symbol font/0x62], and G-CSF to mobilize stem and/or progenitor cells from the bone marrow to the bloodstream (Abstract). Bridger et al. states that collected stem cells are transplanted back into the patient via intravenous infusion (par. [0007]-[0006]). Hence, one with ordinary skill in the art before the effective filing date of the claimed invention would have infused the hematopoietic stem cells mobilized by the disclosed method back into the patient and predict that it would help treat a hematopoietic malignancy like myeloma. Combining prior art elements according to known methods yields nothing more than predictable results.

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651